Citation Nr: 1542129	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to the service-connected type II diabetes mellitus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides (Agent Orange).

2.  The Veteran has currently diagnosed hypertension.

3.  Hypertension was not chronic in service and did not manifest to a compensable degree within one year of service separation.

4.  Symptoms of hypertension have not been continuous since service separation.

5.  The Veteran's hypertension is not etiologically related to service, to include the in-service herbicide exposure.

6.  Hypertension is not caused by, the result of, or aggravated by the service-connected diabetes mellitus disability.



CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to exposure to herbicides and secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id. 

In a timely letter dated in June 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 
The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's statements. 

The Veteran was afforded a VA examination in November 2011 and a supplemental medical opinion was obtained in May 2014 that addressed the claim for service connection for hypertension, to include as secondary to diabetes mellitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinions obtained in this case are adequate as they were predicated on an examination and interview of the Veteran, a review of the claims file to include relevant findings from service treatment records and post-service treatment records, considered the Veteran's lay statements with regard to his in-service history and present symptoms, and the VA examiner provided adequate rationale for the opinions rendered based on an accurate factual history consistent with the evidence of record.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii). 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that his hypertension is related to service, to include his exposure to herbicides in service.  The Veteran has also claimed that hypertension is secondary to the service-connected diabetes mellitus, type II disability.

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against the claim for service connection for hypertension, to include as due to exposure to herbicides and as secondary to the service-connected diabetes mellitus disability.

The Veteran's form DD-214 shows that he served in Vietnam and was awarded, in pertinet part, the Vietnam Service Medal, the Vietnam Campaign medal, the Bronze Star medal, and the Combat Infantry Badge; thus, the Veteran is presumed to have been exposed to a herbicide agent during service.  The Veteran has already been granted service connection for type II diabetes mellitus as a result of his exposure to herbicides in service.  See December 2006 rating decision.

An August 2009 VA treatment record indicates that, in 1995, the Veteran was seen for chest discomfort after heavy exertion.  He was admitted and was diagnosed with hypertension and elevated lipida.  As such, the Board finds that the Veteran was first diagnosed with hypertension in 1995.  

Although the Board finds that the Veteran served in Vietnam during the Vietnam War era, and is presumed to have been exposed to herbicide agents during service, hypertension is not among the diseases listed under 38 C.F.R. § 3.309(e) (2015), for which presumptive service connection based on herbicide exposure is available.  As such, the Board finds that presumptive service connection for hypertension based on exposure to herbicides in service is not warranted. 

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Service treatment records contain no complaints, diagnoses, or treatment related to hypertension in service.  A September 1970 service separation examination reflects a blood pressure reading of 116/68; hypertension was not indicated.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2014) (indicating that for VA rating purposes, the term "hypertension" means that diastolic blood pressure is predominantly 90 mm or greater).  As such, the Board finds that hypertension was not chronic in service.  

The Board further finds that hypertension did not manifest to a compensable degree within one year of service separation and was not continuous since service separation.  The Veteran was diagnosed with hypertension in 1995, approximately 25 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  As such, the Board finds that the Veteran's hypertension did not manifest to a compensable degree within one year of service separation.

Regarding continuous symptoms of hypertension, the Board finds that the Veteran was first diagnosed and treated for hypertension in approximately 1995.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention symptoms related to hypertension at any time prior to his current claim on appeal.  For example, in March 1984, approximately 14 years following service separation, the Veteran filed a claim for service connection for a left shoulder and arm disorder.  The Veteran filed another claim in September 2006 for service connection for type II diabetes mellitus.  The Veteran did not mention symptoms of hypertension during these prior service connection claims. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for hypertension, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain hypertension in service and a lack of symptomatology at the time he filed the other claims. The Board finds that this evidence weighs against the Veteran's claim that symptoms of hypertension were continuous since service separation.

The Board next finds that the Veteran's hypertension is not etiologically related to service, to include the in-service herbicide exposure.  See Combee, 34 F.3d at 1043-44.  In support of his claim, the Veteran submitted an internet article from www.thenationshealth.org suggesting a possible link between exposure to Agent Orange and high blood pressure.  The article cited to a report from the Institute of Medicine which found suggestive, but limited evidence that exposure to Agent Orange and other herbicides used during the Vietnam War was associated with an increased change of developing high blood pressure in some veterans.

In this regard, the Board also notes that on August 10, 2012, VA published the Federal Register "Determinations Concerning Illnesses Discussed in National Academy of Sciences (NAS) Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924-47928 (2012).  In that Notice, VA discussed NAS findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category.  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  See Notice, 77 Fed. Reg. at 47926.  VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides.  

The Board does not find that a "limited or suggestive evidence of association" category for hypertension equates to a finding that a relationship as likely as not exists or that the evidence on this matter is in equipoise.  Otherwise, the record on appeal does not include any medical evidence relating the Veteran's hypertension to his period of active service or his exposure to herbicides in Vietnam.  

In regard to the Veteran's statements, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hypertension or how it relates to herbicide exposure.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Hypertension is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's hypertension is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

The Veteran was also afforded a VA examination in November 2011.  The examiner noted that the claims file had been reviewed.  A diagnosis of hypertension was rendered and it was noted to have had an onset date of 1996.  The examiner then opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that the Veteran was diagnosed with hypertension many years after service separation and his current level of severity was mild.  

In May 2014 a supplemental medical opinion was obtained.  The examiner again noted that the claims file and medical literature had been reviewed.  The examiner opined that the Veteran's hypertension was less likely than not caused by, a result of, or aggravated by the service-connected diabetes mellitus disability.  In support of this opinion, the examiner stated that the risk factors for hypertension included race, obesity, salt intake, excess alcohol intake, physical inactivity, hyperlipidemia, and certain personality traits.  Hypertension may be caused by primary renal disease, oral contraceptives, anti-inflammatory agents, anti-depressants, pheochromocytoma, primary aldosteronism, Cushing's syndrome, sleep apnea, and coarctation of the aorta.  The examiner further noted that neither type II diabetes nor coronary artery disease, status post bypass graft, were mentioned in the medical literature consensus as either a risk factor or causation for the development of hypertension.  Regarding aggravation of hypertension by a service-connected disability, the examiner noted that a review of the Veteran's vital sign readings indicated that his blood pressures have predominantly shown diastolic values less than 100 and there were no complication from the hypertension as it had been managed with medications. 

The Board finds that the medical opinions discussed above are probative in this case, and show that hypertension is not proximately due to nor permanently aggravated by service-connected diabetes mellitus.  The VA opinions were based on a review of the evidence of record and medical literature.  The examiners included reasons and bases for the opinions rendered, and the opinions were based on objective findings from the record.  The Board finds that the VA opinions were based on an accurate factual background, and therefore provide competent, credible, and probative evidence showing that hypertension is not cause or aggravated by the service-connected diabetes mellitus, type II.  There are no contrary medical opinions of record.  

Post-service VA and private treatment records reflect continued diagnoses and treatment for hypertension, but do not provide an opinion as to the etiology of the Veteran's hypertension.  

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that hypertension was not incurred in service, did not manifest to a compensable degree within one year of service separation, was not etiologically related to the in-service herbicide exposure, and is not proximately due to or aggravated by service-connected diabetes mellitus, type II.  A preponderance of the evidence is against the claim for service connection for hypertension and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, to include as due to exposure to herbicides and secondary to service-connected diabetes mellitus, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


